Name: Commission Regulation (EEC) No 2827/84 of 5 October 1984 derogating from Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector with regard to the boning of meat bought in by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 266/ 12 Official Journal of the European Communities 6 . 10 . 84 COMMISSION REGULATION (EEC) No 2827/84 of 5 October 1984 derogating from Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector with regard to the boning of meat bought in by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (d) thereof, Whereas, under Article 10 of Commission Regulation (EEC) No 2226/78 (2), as last amended by Regulation (EEC) No 181 1 /84 ('), intervention agencies are autho ­ rized, with a view to making the best possible use of their storage capacity, to arrange for the boning of some of the beef which they buy in ; whereas one of the current main features of the market in beef and veal is the major increase in buying in by intervention agencies ; whereas, in the light of the generalized nature of the phenomenon and of the fact that there have been appreciable difficulties in finding storage space, the maximum quantities which intervention agencies may arrange to have boned should tempora ­ rily be raised in order to increase their storage capa ­ city ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 10 ( 1 ) of Regulation (EEC) No 2226/78 , intervention agencies are hereby authorized to arrange for the boning of all or part of the beef which they buy in . This authorization shall , however, apply only in respect of the first 1 000 tonnes bought in each week and in respect of 50 % of the quantities bought in during any week in excess of that amount. Article 2 This Regulation shall enter into force on 8 October 1984. It shall apply until 29 March 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 October 1984 . For the Commission Poul DALSAGER Aiember of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . H OJ No L 261 , 26 . 9 . 1978 , p. 5 . O OJ No L 170, 29 . 6 . 1984 , p . 36 .